Per Curiam.
Defendant was apprehended during a robbery. At his trial on a charge of robbery armed,*
1 the prosecuting attorney, in his opening statement to the jury, stated, “That afternoon, about one o’clock in the afternoon, the manager of the Big-D Party Store found a gun out in his parking lot”. (The robbery occurred in that parking lot about 13 hours earlier.) Defendant objected immediately, the jury was excused and defendant moved for a mistrial. After argument, not in the presence of the jury, the trial judge ruled that the gun was inadmissible, denied the motion for mistrial, and when the jury returned, they were instructed to disregard the statement of the prosecuting attorney. There was no further reference to this gun during the trial.
The jury found defendant guilty; he was sentenced; his motion for a new trial was denied; and he appeals. The only issue raised on appeal is that the above-quoted remark of the prosecuting attorney so prejudiced defendant’s trial that he was denied a fair trial; hence, denial of the motions for mistrial and new trial was an abuse of discretion.
The record does not support defendant’s position. The quoted statement is the only reference to this gun in the jury’s presence. There is no indication that the prosecuting attorney knew, or had reason to believe, that the gun would not be admitted in evidence when the statement was made. The argument concerning its admissibility and the *123judge’s ruling thereon were in the absence of the jury. The gun was never offered in evidence in the jury’s presence. If there was error, which is doubtful (see People v. Williams [1968], 11 Mich App 62), it was cured by the instruction.
Affirmed.

 MCLA § 750.529 (Stat Ann 1970 Cum Supp § 28.797).